DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s arguments and remarks filed on April 4, 2022 have been reviewed and considered.  Claims 23-26, 28-37, and 43-58 are pending in which no claims have been amended.  Claims 1-22, 27, and 38-42 stand cancelled; claims 25-26, 32, and 34 stand withdrawn.

Response to Arguments
Applicant’s arguments, see pages 10-16 of applicant’s response, filed April 4, 2022, with respect to claims 23-24, 28-31, 33, 35-37, 43-49, and 51-58 have been fully considered and are persuasive.  The previous rejection of Claims 23-24, 28-31, 33, 35-37, 43-49 and 51-58 under 35 U.S.C. § 103(a) as being unpatentable over Bell (U.S. PG Pub 2010/0077634) in view of Stein (U.S. PG Pub 2012/0157904) and Barrett (U.S. PG Pub 2007/0082165) has been withdrawn. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Regarding Claim 30, “a reinforced feature in the textile element” in line 5.
Regarding Claim 33, “wherein the reinforced feature comprises a component secured to the textile element, the component selected from the group consisting of a compressible material, a polymer sheet, or a polymer plate” in lines 1-4.
Regarding Claim 35, “wherein the reinforced feature is an opening, the strand stitched along an edge area of the opening” in lines 1-2.
Regarding Claim 36, “wherein the opening is selected from the group consisting of a button opening, torso opening,…… leg opening, grommet opening, head opening, or neck opening” in lines 1-3. (Note there is antecedent basis for “waist opening” and “arm opening”).
Regarding Claim 37, “wherein the reinforced feature is a cordlock, a bartack, or an embroidered feature” in lines 1-2.
Regarding Claim 58, “wherein the reinforced feature consists of the textile element, the portion of the strand comprising the coherent and identifiable second material, and the portion of the strand comprising the second thermoplastic polymer material melted into the textile element” in lines 1-4.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 47, 51, and 58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 47 and 51 each recite the limitation "wherein the first thermoplastic polymer material and the second thermoplastic polymer material comprise the same thermoplastic polymer".  Therefore, it is unclear how in the parent claims, (claim 23 for claim 47 and claim 30 for claim 51) of each respective claim, “wherein a melting temperature of the first thermoplastic polymer material is higher than the melting temperature of the second thermoplastic polymer material” (lines 13-14 (claim 23) and lines 12-13 (claim 30)) if the polymer materials are the same?
Regarding Claim 58, the limitation of “wherein the reinforced feature consists of the textile element, the portion of the strand comprising the coherent and identifiable second material, and the portion of the strand comprising the second thermoplastic polymer material melted into the textile element” in lines 1-4 renders the claim indefinite since it is unclear how the reinforced feature consists of these elements while also being the “reinforced feature in the textile element” as previously claimed in claim 30 (line 5)?

Allowable Subject Matter
Claims 23-24, 28-31, 33, 35-37, 43-46, 48-50, and 52-57 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art alone nor in combination discloses of an article with a first textile element and a second textile element (or a textile element), at least one of the first textile element and the second textile element (or a textile element) including strands having a plurality of substantially aligned filaments, the substantially aligned filaments comprising a first thermoplastic polymer material in combination with a joining strand extending through the first textile element and the second textile element at a seam included in the article, thereby stitching the first and second textile elements together, the joining strand comprising a second thermoplastic polymer material and a second material in combination with wherein a melting temperature of the second material is higher than the melting temperature of the second thermoplastic polymer material, and at least a portion of the second thermoplastic polymer material of the joining strand is melted into the first textile element and the second textile element at the seam in combination with wherein a melting temperature of the first thermoplastic polymer material is higher than the melting temperature of the second thermoplastic polymer material.  Barrett (US 2007/0082165) and Zetune et al. (US 2013/0139294) are the closest pieces of prior art.  However, both do not disclose wherein a melting temperature of the first thermoplastic polymer material is higher than the melting temperature of the second thermoplastic polymer material.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANNA SZAFRAN whose telephone number is (571)270-7627. The examiner can normally be reached Monday-Friday, 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIEANNA SZAFRAN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732